Case 5:19-cv-00796-C Document 24-6 _ Filed 06/29/20 Page 1of5
Case 3€Qsecarily-2¢-0D A960 dcdmerte220 FIELO6/16Aee Page 1Bage!D 13

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

Lecinda Zimmerman,

Plaintiff,

Case No. CIV-19-796-C

v. Judge Robin J. Cauthron

New Prime, Inc. d/b/a Prime, Inc.,

ae Nee ee ee es ee

Defendant.-

NOTICE OF SUBPOENA

Please take notice that, pursuant to Local Court Rule 45.1, Defendant intends to issue the
attached Subpoena to Crash Inc. to allow inspection of the vehicle driven by Ms, Kaylyn Gatlin

on July 23, 2020 at 11:00 am.

Respectfully submitted,

/s/ Ryan D. Ensley

Charles H. Moody, OBA 17237
Ryan D. Ensley, OBA 31050
RODOLF & TODD

15 E. 5" Street, 6" Floor

Tulsa, OK 74103

918-295-2100

918-295-7800 facsimile
Chad@rodolftodd.com
Ryan@rodolfiodd.com

Attorneys for New Prime, Inc., d/b/a Prime, Inc.
Case 5:19-cv-00796-C Document 24-6 _ Filed 06/29/20 Page 2 of 5
Case 3 @asecsoig 24-ob PIGUGE Hdebmétie9 ibe 1bARP Pabe 2Qage!D 14

CERTIFICATE OF SERVICE

1 hereby certify that on this 10 day of June, 2020, a true and correct copy of the above and
foregoing was served postage prepaid, via United States mail, electronic mail and/or facsimile, to:

Scott Gallaghar, OBA 16356
One W, Main Street
Ardmore, OK 73401
§80-224-0900

580-224-0903

scott@ardmorelaw.com

and

E. Todd Tracy — Lead Counsel

State Bar No, 20178650

Andre G. Counts

State Bar No. 24036408

THE TRACY FIRM

4701 Bengal Street

Dallas, TX 75235

214-324-9000

972-387-2205 fax
EToddTracy@vehiclesafetyfirm.com

ACounts@vehiclesafetyfirm.com
Attorneys for Plaintiff

/s/ Ryan D, Ensley
Case 5:19-cv-00796-C Document 24-6 _ Filed 06/29/20 Page 3 of 5
Case Se8exs:064Mo0796UM Gbdumnehi! 2d-9 7/PiféaCOG/PEGO 3 PAGe Pagg!D 15

AO 88H (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT
for the

Western District of Oklahoma

Lecinda Zimmerman
Plaintiff
V

, Civil Action No, 5:19-cv-007960-C
New Prime, Inc. d/b/a Prima, Inc.

 

Nee Net ee Ne et

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

Ta: Crash Ine.

 

(Name of person to whom this subpoena is directed)

A Production: YOU ARE COMMANDERB to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material: To make avallable for Inspection the 2017 Buick Encore drivin by Kaylyn Gatlin that was involved In a collision
on September 1, 2017 near Watonga, Oklahoma.

 

Place: Crash inc. Date and Time:

4701 Bengal! Street .
Dallas, TX 75235 07/23/2020 17:00 am

 

 

 

a inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the tlme, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Crash Inc. Date and Time:

4701 Bengal Sireet
Dallas, TX 75235 07/23/2020 11:00 am

 

 

 

 

 

 

The following provisions of Fed, R. Civ, P, 45 are attached — Rule 45(c), relating to the place of compliance;

Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(¢) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 05/27/2020

 

 

 

CLERK OF COURT
OR
/s/ Ryan D. Ensley
Signature of Clerk or Deputy Clerk Attorney's signature
The name, address, e-mail address, and telephone number of the attorney representing (name of party) Prime, inc.

, who issues or requests this subpoena, are:

 

Ryan Ensley, 15 E. 5th Street, Floor 6, Tulsa, OK 74103, ryan@rodolftodd.com, 918-295-2100

 

; Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4). EXHIBIT

| A
ase 5:19-cv-00796-C Document 24-6 Filed 06/29/20 Page 4o0f5
Case Bee 6-19 20 D0 PES Doedromiee! D7 aoe) Fara Apide Per iD 16

AQ 88B (Rey. 12/13} Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)
Civil Action No, 5:19-cv-007960-C

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P, 45,)

] received this subpoena for (name of individual and title, if any)

 

On (date)

[ I served the subpoena by delivering a copy to the named person as follows:

 

 

On (date) ; or

 

O I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
Case 5:19-cv-00796-C Document 24-6
Case Gasex:06-Aoovo6uim bdumnelit!99-9 ”/Pifeeoe/ragy > 8

Filed 06/29/20 pees : of 54s
e 56p3

AO 88B (Rev, 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises ina Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance,

(3) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person: ot
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party's officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense,

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to x Subpoena; Enforcement,

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attomey's fees—on a party or altorney who
fails to comply.

(2) Command fo Produce Matertais or Permit Inspection,

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the parly or attomey designated
in the subpoena @ written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection,

(il) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena,

(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(1) fails to allow areasonable time to comply;

(il) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iil) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

{i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(li) disclosing an unretained expert's opinion or information that does
not describe specific occurrences in dispute and results from the expert's
study that was not requested by a party.

(C) Spectfping Conditions as an Alternative, In the circumstances
described in Rule 45(d)(3(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship, and

(il) ensures that the subpoenaed person will be reasonably compensated.

(e} Dutles In Responding to a Subpoena,

(1) Producing Documents or Electronically Stored Information, These
procedures apply to producing documents or electronically stored
information:

(A) Documents, A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) fnaccessible Electronically Stored information, The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. [f that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(bX2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Jnformation Withheld, A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(1) expressly make the claim; and

Gil} describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim,

(B) fnformation Produced, If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any parly
that received the information of the claim and the basis for it. After being
notified, a parly must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps lo retrieve the
information ifthe party disclosed it before being notified, and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(2) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
Case 5:19-cv-00796-C Document 24-7 Filed 06/29/20 Page 1of1
Case 3:20-xc-01794 Document 1-1 Filed 07/07/20 Page6éof6 PagelD 18

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 5:19-cv-007960-C

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) Crash Inc. on (date) Jun 17, 2020, 1:44 pm.
[xX] I served the subpoena by delivering a copy to the named individual as follows: accepted by Janet Avila, Legal
Assistant, in the absence of E, Todd Tracy (Attorney). on (date) Wed, Jun 17 2020; or

[__] I returned the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to
the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $

My fees are $ 0,00 for travel and $ 65.00 for services, for a total of $ 65.00.

I declare under penalty of perjury that this information is true.

Date: 06/17/2020 oa
a

 

Server's signature

Mauricio Segovia, Process Server# PSC-1689

 

Printed name and title

400 N ERVAY ST #131122, DALLAS, TX 75201-3112

 

Server's address

Additional information regarding attempted service, etc.:

1) Successful Attempt: Jun 17, 2020, 2:27 pm CDT at COMPANY: 4701 BENGAL ST, DALLAS, TX 75235-8007 received
by Crash Inc.. | Accepted by Janet Avila, Legal Assistant
